Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 1 of 21 Page ID
                                 #:8937



 1 KATHY BAZOIAN PHELPS (155564)
 2 kphelps@diamondmccarthy.com
   DIAMOND MCCARTHY LLP
 3 1999 Avenue of the Stars, Suite 1100
 4 Los Angeles, California 90067-4402
   Telephone: (310) 651-2997
 5
 6 CHRISTOPHER D. SULLIVAN (148083)
   csullivan@diamondmccarthy.com
 7 STACEY L. PRATT (124892)
 8 stacey.pratt@diamondmccarthy.com
   DIAMOND MCCARTHY LLP
 9 150 California Street, Suite 2200
10 San Francisco, CA 94111
   Phone: (415) 692-5200
11
12 Counsel for Bradley D. Sharp,
   Permanent Receiver
13
                         UNITED STATES DISTRICT COURT
14
                       CENTRAL DISTRICT OF CALIFORNIA
15
                       WESTERN DIVISION – LOS ANGELES
16
   SECURITIES AND EXCHANGE              Case No. 2:19−cv−02188−DSF−MRW
17
   COMMISSION,                          Hon. Dale S. Fischer
18
                   Plaintiff,           MEMORANDUM OF POINTS AND
19
                                        AUTHORITIES IN SUPPORT OF
20                 v.                   MOTION OF RECEIVER FOR:
21
   DIRECT LENDING INVESTMENTS                        (1) APPROVAL OF CLAIMS
22 LLC,                                              STIPULATION WITH DLIFF
                                                     JOINT LIQUIDATOR; AND
23
                 Defendant.
24                                                   (2) AUTHORITY TO MAKE
25                                                   INTERIM DISTRIBUTION TO
                                                     DLIFF
26
27
28
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                    (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                    (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 2 of 21 Page ID
                                 #:8938



 1
 2                                            Date: December 21, 2020
                                              Time: 1:30 p.m.
 3                                            Dept.:Courtroom 7D
 4                                            Place:United States District Court
                                                    Western Division
 5                                            350 West 1st Street,
 6                                            Los Angeles, CA 90012

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                    (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                    (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 3 of 21 Page ID
                                 #:8939



 1
                                               TABLE OF CONTENTS
 2
 3
      I.      Introduction ..................................................................................................... 1
 4
      II.     Background ...................................................................................................... 2
 5
      III.    The Claims Stipulation ................................................................................... 6
 6
 7 IV.        Summary of Distribution Plan ....................................................................... 7

 8 V.         The Claims Stipulation is in the Best Interest of the Estate. ....................... 9
 9 Vi.        Notice Of The Hearing On This Motion Should Be Deemed
10            Appropriate And Sufficient .......................................................................... 15
11 VII. CONCLUSION .............................................................................................. 16
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                           i
                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                         (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                         (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 4 of 21 Page ID
                                 #:8940



 1                                            TABLE OF AUTHORITIES
 2
      Cases
 3
 4 Bennett v. Williams,
       892 F.2d 822, 824 (9th Cir. 1989) ........................................................................ 11
 5
   Gordon v. Dadante,
 6    336 F. App’x 540 (6th Cir. 2009) ........................................................................... 9
 7
   In re First Alliance Mortgage Co.,
 8     269 B.R. 428 (C.D. Cal. 2001) ............................................................................. 15
 9 In re Thinking Machines Corp.,
10     182 B.R. 365 (D. Mass. 1995) .............................................................................. 11
11 Janvey v. Alquire,
12    No. 3:09-cv-0724, 2014 WL 12654910 at *17 (N.D. Tex. July 30, 2014. .......... 10

13 Richie Capital Mgmt., v. Kelley,
      785 F.3d 273 (8th Cir. 2015.) ................................................................................. 9
14
15 SEC v. Hardy,
      803 F.2d 1034 (9th Cir. 1986) ................................................................................ 9
16
   Sec. & Exch. Comm’n v. Ruderman,
17
      No. CV 09-02974, 2011 WL 5857452, at *3 (C.D. Cal. Nov. 21, 2011) ...... 10, 12
18
   Securities and Exchange Commission v. Path America, LLC,
19    2016 WL 3865919 *3 (W.D. Wash. July 15, 2016)....................................... 11, 12
20
   Southwestern Media, Inc. v. Rau,
21    708 F.2d 419 (9th Cir. 1983) ................................................................................ 11
22 United States v. Edwards,
23   595 F.3d 1004 (9th Cir. 2010) .............................................................................. 10
24
      Statues and Rules
25
      11 U.S.C. § 102(1)(A) ............................................................................................... 16
26
27 F.R. Civ. P. 5 (c) ........................................................................................................ 15
28                                                            ii
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                           (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                           (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 5 of 21 Page ID
                                 #:8941



 1 F.R. Civ. P. 5(a) ......................................................................................................... 15
 2 Local Civil Rule 66-8 ................................................................................................ 15
 3
 4 Statutes and Rules
 5 Internal Revenue Service Reg. §1.468B-2(k)(2) ......................................................... 3
 6 Treasury Regulation § 1.468B(1)(c) ............................................................................ 3
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                           iii
                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                          (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                          (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 6 of 21 Page ID
                                 #:8942



 1           Bradley D. Sharp, the Court-appointed permanent receiver (the “Receiver”)
 2 for the estate of Direct Lending Investments, LLC (“DLI”), Direct Lending Income
 3 Fund, L.P., (“DLIF”), Direct Lending Income Feeder Fund, Ltd. (“DLIFF” and
 4 together with DLIF, the “Feeder Funds”), DLI Capital, Inc., DLI Lending Agent,
 5 LLC, DLI Assets Bravo LLC, and their successors, subsidiaries and affiliated entities
 6 (collectively, the “Receivership Entities”) pursuant to the Preliminary Injunction
 7 Order and Order Appointing Permanent Receiver issued April 1, 2019 (“Receiver
 8 Order”) (Doc. No. 10), hereby files his Motion for: (1) Approval of Claims
 9 Stipulation with DLIFF Joint Liquidator, and (2) Authority to Make Interim
10 Distribution to DLIFF(the “Motion”).
11 I.            Introduction
12           The Receiver has conducted a thorough evaluation of the pre-Receivership
13 activities in this case are set forth in detail in the Report Regarding the Investigation
14 of the Receivership Entities’ Business Conduct and Recommendations Regarding
15 Distributions dated November 13, 2020 (the “Receiver’s Report”).
16           Pursuant to this Court’s Order dated April 9, 2020 [Dkt. No. 251] (the “Bar
17 Date Order”), the Receiver has run a thorough claims process and has undertaken a
18 review of the claims submitted and the impact of different distribution models on the
19 creditor body to assist him in fashioning a distribution plan in this case that is
20 equitable under the circumstances. The Bar Date Order required all third-party
21 claimants of all Receivership Entities to file claims with the Receiver. However, the
22 Bar Date Order does not require intercompany claims between and amount the
23 Receivership Entities to have been filed.1 The following classes of Claimants have
24 asserted claims against the Receivership Estate: Administrative Claims; Priority
25 Claims; the claim of the joint liquidators of DLIFF; DLIF Investors; and Creditor
26 Claims. The motion to approve the Distribution Plan has been filed concurrently
27
     1
         See Bar Date Order ¶ 5.
28                                           1
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                        (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                        (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 7 of 21 Page ID
                                 #:8943



 1 herewith. The Plan recommends a priority of distributions from the funds in the
 2 receivership estate to the following classes of claimants in the following priority:
 3 Administrative Claims (Class 1); Priority Claims (Class 2); DLIFF (Class 3) to be
 4 shared on a pro rata basis with the claim of DLIF, with the proceeds of the DLIF
 5 claim to be distributed to DLIF Administrative Claims (Class 4A) and DLIF
 6 Investors (Class 4B); Unsecured Creditor Claims (Class 5); Indemnity Claims (Class
 7 6); and Counterparty Claims (Class 7).
 8         Class 3 consists solely of the claim relating to DLIFF, which is in an official
 9 liquidation proceeding in the Cayman Islands. The Plan proposes a ratable
10 distribution as between the joint liquidators of DLIFF (Class 3), on the one hand, and
11 DLIF Administrative Claims (Class 4A) and DLIF Investors (Class 4B), on the other
12 hand, based upon the allocation agreed to pursuant to the terms of that certain Claims
13 Allowance Stipulation, a copy of which is attached to the Declaration of Bradley
14 Sharp as Exhibit “1” (the “Claims Stipulation”).
15         This Motion seeks approval of the Claims Stipulation and also seeks authority
16 to make an interim distribution to DLIFF in the amount of $ 10 million from the
17 collateral of DLIF and DLIFF (“DLIFF Interim Distribution”).2
18 II.     Background
19         The SEC filed a complaint against DLI on March 22, 2019, alleging fraud by
20 DLI in violation of various federal securities law, including Sections 206(1) and
21 206(s) of the Advisors Act, Section 10(b) of the Exchange Act and Rule 10(b)(6),
22 and Section 17(a) of the Securities Act, and Section 207 of the Advisers Act (the
23
     2
24  The amount distributed to DLIFF may be materially higher if the Receiver’s
   Distribution Plan is approved concurrently with this Motion and he is authorized to
25 make his proposed interim distribution pursuant to the terms of the Plan. If approval
   of the proposed Plan is delayed or disallowed, the Receiver nevertheless proposes to
26 pay from the secured collateral the DLIFF Interim Distribution and to also reserve
   DLIF’s pro rata share of the collateral, or $22,730,414, to ensure that a ratable
27 amount of the collateral is preserved for DLIF investors pending approval of the
   Distribution Plan.
28                                        2
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                     (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                     (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 8 of 21 Page ID
                                 #:8944



 1 “Complaint”).
 2        The Receiver was appointed as receiver over the Receivership Entities by
 3 order entered on April 1, 2019. A qualified settlement fund (“QSF”) was established
 4 as of the date the Receivership by operation of law pursuant to Internal Revenue
 5 Service Reg. §1.468B-2(k)(2) on the date of commencement of the Receivership, or
 6 April 1, 2019, and the Receiver has filed a QSF tax return for the Receivership stub
 7 period of April 1, 2019 through December 31, 2019, consistent with the provisions of
 8 Treasury Regulation § 1.468B(1)(c) and based on his understanding that criteria
 9 mandating the establishment of a QSF were present in the Receivership Case.
10        DLIFF, a Cayman Islands exempted company incorporated on June 15 2016,
11 is the offshore investment entity that solicited overseas investor funds. Prior to a
12 restructuring of the fund structure managed by DLI in October 2016, all domestic
13 and foreign investors invested through DLIF, which then invested its funds in DLI
14 Assets Bravo LLC (“DLIAB”), and DLI Assets (“DLIA”). In October 2016, DLI
15 moved to a two-feeder fund structure with the formation of DLIFF, the offshore
16 fund, along with DLIF serving as the onshore fund. DLI Capital acted as the Master
17 Fund, through which investor funds raised by DLIF and DLIFF were contributed and
18 deployed. DLI formed DLIFF to solicit investments from non-United States
19 investors. The funds invested by the Feeder Funds were contributed by DLI Capital
20 to its wholly owned subsidiary DLIA, and later to DLIAB, another subsidiary. These
21 funds were ultimately loaned to putative third-party borrowers and the third party
22 borrowers in turn were generally lenders which made loans or extensions of credit to
23 others (the “subsequent loans”).
24        The debt capital contributed under the new structure was formalized in two
25 Loan and Security Agreements each dated as of October 1, 2016 (“LSA”), one with
26 DLIF as lender and one with DLIFF as lender, and with Millennium Trust Company,
27 LLC as the custodian for the benefit of each of the lenders. Under each of the LSAs,
28                                       3
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                    (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                    (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 9 of 21 Page ID
                                 #:8945



 1 the Feeder Funds agreed to lend money to DLI Capital as borrower under a revolving
 2 loan facility. DLI Capital contributed the funds loaned as equity capital to two
 3 subsidiaries DLI Assets and DLIAB, and those entities made loans to third party
 4 borrowers (the “subsequent loans” referred to above) generally on a secured basis.
 5 The LSAs by their terms granted DLIF and DLIFF security interests in the loans and
 6 equity investments made by DLI Capital. The collateral for the loans under the
 7 LSAs is described as all the “Collateral Assets” of DLI Capital, including all the
 8 loans made and collateral received by DLI Capital, along with DLI Capital’s
 9 ownership interests in any subsidiaries, funds in a control deposit account for the
10 deposit of the underlying loan payments received by DLI Capital, and all other assets
11 of DLI Capital.
12        DLIF and DLIFF also entered into an Intercreditor Agreement dated as of
13 September 30, 2016, which provided for the lenders DLIF and DLIFF to have pari
14 passu rights in the loans made to DLI Capital. The pari passu rights were stated to
15 extend to the notes in favor of DLIF and DLIFF by DLI Capital, the collateral for the
16 notes, and all payments and collections or proceeds of enforcement of the loans
17 received by either DLIF or DLIFF.
18        Shortly after his appointment, the Receiver, on behalf of DLI Capital, passed a
19 unanimous written resolution to place DLIFF into voluntary liquidation under the
20 applicable laws of the Cayman Islands, subject to court approval which was granted. The
21 voluntary liquidators subsequently filed an application by way of a petition in the Grand
22 Court of the Cayman Islands (the “Cayman Court”) for the liquidation to continue under
23 the supervision of the Cayman Court. On July 25, 2019, the Cayman Court entered a
24 Supervision Order converting the voluntary liquidation to an official liquidation, and
25 appointing Bradley D. Sharp and Christopher D. Johnson of Chris Johnson Associates
26 Ltd. as the Joint Official Liquidators (“JOLs”) of DLIFF.
27
28                                        4
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                     (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                     (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 10 of 21 Page ID
                                 #:8946



  1         On August 22, 2019, the JOLs sent a notice to the creditors and shareholders of
  2 DLIFF of a meeting of creditors and contributories. Creditors wishing to attend the
  3 meeting were asked to submit a proof of debt form to the JOLs in advance of the
  4 meeting. All claims against and interests in DLIFF are to be pursued directly in the
  5 Cayman Islands liquidation proceedings, in accordance with the laws of the Cayman
  6 Islands, including without limitation, Order 16 of the Companies Winding Up
  7 Rules 2018 and the Companies Law (2020 Revision) applicable to liquidation
  8 proceedings in that jurisdiction.
  9         The Receiver, in his capacity as U.S. Joint Official Liquidator in the Cayman
 10 Proceeding, and the Cayman JOL, Christopher D. Johnson (the “Cayman JOL”), agreed
 11 to a conflict resolution protocol (the “Protocol”) that was submitted to the Cayman Court
 12 and was approved by that court on July 16, 2020. This Court subsequently also
 13 approved the Protocol. (Doc No. 293). The Protocol addressed potential conflict that
 14 might arise between the two proceedings, including allocation of the claim amounts as
 15 between DLIFF and DLIF. The Claims Stipulation was negotiated pursuant to the
 16 Protocol. The Receiver acted on behalf of DLIF in negotiating the Claims Stipulation;
 17 the Cayman JOL acted on behalf of DLIFF.
 18         Since approval of the Protocol, the Receiver and Mr. Johnson have negotiated the
 19 Claims Stipulation for which the Receiver seeks approval through this Motion. The
 20 primary purpose of the Claims Stipulation is to fix the relative allocation of proceeds to
 21 be paid under the Distribution Plan between Class 3 and Class 4. As contemplated by
 22 the Protocol, Mr. Johnson negotiated the terms of the Claim Stipulation on behalf of
 23 DLIFF (Class 3) and the Receiver negotiated on behalf of DLIF (Class 4).
 24         In addition to fixing claims as between Class 3 and Class 4, the Claims Stipulation
 25 requests authority for the Receiver to make an interim distribution of $10 million to the
 26 JOLs of DLIFF. The Receiver makes this request to ensure that the claims
 27 administration process that is running in parallel for DLIFF in the Cayman Islands is not
 28                                         5
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 11 of 21 Page ID
                                 #:8947



  1 disrupted if there is delay or litigation over the distribution methodology proposed by the
  2 Receiver for creditors and investors of DLIF (as discussed elsewhere, a proposed Rising
  3 Tide methodology). Based upon the cash the Receiver currently holds (approximately
  4 $200 million) and the relative allocation as between Class 3 and Class 4 (31% and 69%
  5 respectively), the amount of the interim distribution is sufficiently small that it will not
  6 under any scenario prejudice the rights of Class 4, regardless of the ultimate method of
  7 distribution approved by this Court. The Receiver proposes to reserve a matching pro
  8 rata amount Class 4 (the “DLIF Reserve”). Both the DLIFF Interim Distribution and the
  9 DLIF Reserve would be paid from the collateral of DLIF and DLIFF so no other rights
 10 of any creditor would be impaired. 3
 11 III.    The Claims Stipulation
 12         The Claims Stipulation provides, in relevant part, that:
 13            1. DLIF’s net investment of cash into the Master Fund is $359,589,934
 14               (the "DLIF Claim") and DLIFF’s net investment of cash into the Master
 15               Fund is $158,197,708 (the "DLIFF Claim").
 16            2. The funds distributed to DLIFF pursuant to the Claims Stipulation and
 17               the Distribution Plan (the “DLIFF Distribution”) shall be distributed to
 18               the JOLs and shall be held by the JOLs for administration and
 19               distribution in the Cayman Liquidation in accordance with the laws of
 20               the Cayman Islands.
 21            3. DLIFF’s creditors and stakeholders shall not be allowed duplicate
 22               claims in the Receivership Case and shall not receive a distribution
 23               directly in the Receivership Case.
 24
      3
 25   The Receiver presently holds approximately $200 million of cash on hand and all of
    those funds, with the exception of $6,262,500 derived from $5,870,161 of cash on
 26 hand at the date of the Receivership, $119,127 from office sublease rents, $94,979
    from sale of office assets, $77,048 from interest income, $81,135 from vendor
 27 refunds and $20,050 from employee salary reimbursements, are the collateral of
    DLIFF and DLIF.
 28                                        6
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 12 of 21 Page ID
                                 #:8948



  1           4. Claims allowance for the investors and creditors of the U.S.
  2               Receivership Entities will be made in accordance with U.S. law, and
  3               shall not be paid from the DLIFF Distribution.
  4           5. The Receiver shall make the DLIFF Interim Distribution in the amount
  5               of $10 million upon Court approval of the Claims Stipulation;
  6           6. Except for the provision regarding the Interim Distribution, the
  7               remainder of the provisions of the Claims Stipulation is contingent upon
  8               approval of the Receiver’s proposed Distribution Plan.
  9        The Claims Stipulation provides resolution and certainty as to the allocation of
 10 funds as between DLIF and DLIFF.
 11 IV. Summary of Distribution Plan
 12        The Receiver has filed concurrently herewith, a Motion to Approve Distribution
 13 Plan, which requests approval of his proposed Distribution Plan. The Distribution Plan
 14 does NOT seek relief relative to the claimants or shareholders of DLIFF. 4
 15         In summary, the Receiver’s Distribution Plan divides the classes of claimants
 16 into the following general categories for the following priority treatment:
 17               Class 1:    Administrative Professional Fees and Claims: To be paid in
 18                           full up to the Allowed Amount of the Claims.
 19               Class 2:    Priority Tax and Wage Claims: To be paid in full up to the
 20                           Allowed Amount of the Claims.
 21               Class 3:    DLIFF’s Claim pursuant to the Claims Stipulation: To
 22                           share the funds remaining after payment of Classes 1 and 2,
 23                           to be split on a pro rata basis with Class 4 DLIF Investor
 24                           Claims pursuant to the Claims Stipulation.
 25
 26
      4
     Any investors who originally invested in DLIF and later transferred their account to
 27 DLIFF are deemed DLIFF claimants and are not to receive any distributions pursuant
    to this Distribution Plan.
 28                                      7
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 13 of 21 Page ID
                                 #:8949



  1               Class 4A:    DLIF Administrative Claims: Will be paid up to the full
  2                            amount of such Allowed DLIF Administrative Claims from
  3                            distributions made in respect of the DLIF Claim under the
  4                            Claims Stipulation.
  5               Class 4B:    DLIF Investor Claims: Except for proceeds of DLIF
  6                            Avoidance Actions which shall be distributed solely to
  7                            Class 4A and 4B, to share the funds remaining after
  8                            payment of Classes 1, 2, and 4A to be split on a pro rata
  9                            basis with the Class 3 DLIFF Claim pursuant to the Claims
 10                            Stipulation. Distribution to Class 4 Investors shall be made
 11                            pursuant to the Rising Tide methodology.
 12               Class 5:     Allowed Unsecured Creditors: To receive distribution only
 13                            upon payment in full of Classes 1, 2, 3 and 4.
 14               Class 6:     Allowed Indemnity Claims: To receive distribution only
 15                            upon payment in full of Classes 1, 2, 3, and 4, and to be
 16                            paid pro rata with Classes 5 and 7.
 17               Class 7:     Allowed Counterparty Claims: Allowed Counter-Party
 18                            Claims: To receive distribution only upon payment in full
 19                            of Classes 1, 2, 3, and 4, and to be paid pro rata with
 20                            Classes 5 and 6.
 21         Class 3 consists only of the DLIFF claim as set forth in the DLIFF Claims
 22 Stipulation. Distribution on account of Class 3 shall be made only after Classes 1 and
 23 2 have been paid in full or sufficient reserves are held to ensure payment in full to
 24 Classes 1 and 2. Distributions in respect of DLIFF’s Claim will be paid to the JOLs.
 25 Any funds paid to the JOLS shall be distributed by the JOLs in the Cayman
 26 proceeding pursuant to Cayman law.
 27
 28                                         8
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 14 of 21 Page ID
                                 #:8950



  1         Class 4, which will share pro rata with Class 3 based upon the allocation set
  2 forth in the Claims Stipulation, consists of the Investors in DLIF who hold Allowed
  3 Claims. Distribution on account of Class 4 shall be made only after Classes 1 and 2
  4 have been paid in full. The DLIF Investors will be treated as a single class because
  5 they are similarly situated in that the funds of the DLIF Investors were commingled
  6 in various transactions and entities.
  7 V.      The Claims Stipulation is in the Best Interest of the Estate.
  8         The Receiver believes in his business judgment that the proposed Claims
  9 Stipulation is fair, reasonable, and in the best interests of the Receivership estate. The
 10 Claims Stipulation provides for the allowance of the claims of DLIF and DLIFF
 11 pursuant to the terms of the LSA. The dollar amount of the claims are based on the
 12 net amount that DLIFF and DLIF, respectively, invested into the Master Fund. The
 13 LSA by its terms granted DLIFF and DLIF security interests in the loans and equity
 14 investments made by DLI Capital.
 15         The principal purpose of a receivership is to marshal the estate’s assets for the
 16 benefit of aggrieved investors and other creditors of the receivership entity. See SEC
 17 v. Hardy, 803 F.2d 1034, 1058 (9th Cir. 1986). Receivership courts, like bankruptcy
 18 courts, have discretion to approve settlements of disputed claims to receivership
 19 assets. See e.g., Richie Capital Mgmt., v. Kelley, 785 F.3d 273, 278 (8th Cir. 2015.)
 20 There are no “federal rules [that] prescribe a particular standard for approving
 21 settlements in the context of an equity receivership; instead a district court has wide
 22 discretion to determine what relief is appropriate.” Gordon v. Dadante, 336 F. App’x
 23 540, 549 (6th Cir. 2009). Nonetheless, in this Circuit, the Court must consider the
 24 following factors in examining a proposed settlement: the probability of success in
 25 the litigation; the difficulties, if any, to be encountered in the matter of collection;
 26 the complexity and expense of the litigation; and the paramount interests of creditors,
 27 giving proper deference to their reasonable views regarding the proposed
 28                                          9
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 15 of 21 Page ID
                                 #:8951



  1 compromise. Sec. & Exch. Comm’n v. Ruderman, No. CV 09-02974, 2011 WL
  2 5857452, at *3 (C.D. Cal. Nov. 21, 2011).) “Although the Court may not simply
  3 ‘rubber-stamp’ the decision to enter into a settlement, it need not conduct an
  4 exhaustive investigation, hold a mini-trial on the merits of the claims sought to be
  5 compromised, or require that the settlement be the best that could possibly be
  6 achieved.” Id.
  7        This Court is instructed by Local Rule 66-8 to look to bankruptcy courts for
  8 guidance in the receivership context (L.R. 66-8). The Ninth Circuit has held that
  9 “[b]efore approving a settlement agreement, the bankruptcy court is charged with
 10 considering the ‘fairness, reasonableness, and adequacy’ of the agreement.” United
 11 States v. Edwards, 595 F.3d 1004, 1012 (9th Cir. 2010) (citations omitted.) Because
 12 compromises are favored in bankruptcy actions, courts generally give deference to a
 13 trustee’s business judgment and approve settlements negotiated in good faith and
 14 which are “reasonable, fair, and equitable.” Ruderman, 2011 WL 585752, at *3, see
 15 L.R. 66-8.    This is consistent with the goal of both receiverships and liquidation
 16 bankruptcy actions: the preservation and fair distribution of the liquidated assets.
 17 Janvey v. Alquire, No. 3:09-cv-0724, 2014 WL 12654910 at *17 (N.D. Tex. July 30,
 18 2014.)
 19        The proposed settlement at issue was negotiated in good faith and is
 20 “reasonable, fair, and equitable.” The Receiver negotiated the Claims Stipulation in
 21 his capacity as Receiver with the Cayman JOL in arms length negotiations. While the
 22 Receiver is also one of the JOLs, he did not engage in negotiations on behalf of
 23 DLIFF and the negotiations took place pursuant to the Protocol.
 24        In the Receiver’s business judgment, entering into the Claims Stipulation is a
 25 reasonable settlement and resolution of the allocation of the available funds in the
 26 Receivership Estate as between DLIF and DLIFF. The proposed settlement resolves
 27 any disputes relating to allocation as between the two Feeder Funds and provides
 28                                       10
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                     (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                     (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 16 of 21 Page ID
                                 #:8952



  1 certainty as to the priority of distributions. The stipulation further allows the DLIFF
  2 funds to be distributed to non-U.S. investors that invested through DLIFF pursuant to
  3 Cayman law through the Cayman liquidation proceeding. Certain material aspects of
  4 the Claims Stipulation are contingent upon approval of the Receiver’s Distribution
  5 Plan which proposes a certain priority of payments to the claimants in the case. The
  6 Distribution Plan proposes to pay all Administrative and Priority Claims in full prior
  7 to distribution to DLIFF and DLIF (other than Administrative Claims directly
  8 attributable to either DLIFF or DLIF as determined by the Receiver in his
  9 discretion). The Plan further proposes that DLIFF and DLIF will be paid in full prior
 10 to any payment to Creditor Claimants. The Receiver believes that such distribution is
 11 fair and equitable in this case, as set forth in his motion to approve the Distribution
 12 Plan.
 13         In matters of estate administration, courts are deferential to the business
 14 judgment of bankruptcy trustee, receivers, and similar estate custodians. See, e.g.,
 15 Bennett v. Williams, 892 F.2d 822, 824 (9th Cir. 1989) (“[W]e are deferential to the
 16 business management decisions of a bankruptcy trustee”); Southwestern Media, Inc.
 17 v. Rau, 708 F.2d 419, 425 (9th Cir. 1983) (“The decision concerning the form of
 18 [estate administration] rested with the business judgment of the trustee”); In re
 19 Thinking Machines Corp., 182 B.R. 365, 368 (D. Mass. 1995), rev’d on other
 20 grounds at 67 F.3d 1021 (1st Cir. 1995) (“The application of the business judgment
 21 rule and the high degree of deference usually afforded purely economic decisions of
 22 trustee, makes court refusal unlikely”). Citing the Bennett and Southwestern
 23 decisions of the Ninth Circuit and the deference courts provide to the business
 24 judgment of receivers in matters of administration of the estate’s assets, the Court in
 25 Securities and Exchange Commission v. Path America, LLC, 2016 WL 3865919 *3
 26 (W.D. Wash. July 15, 2016), approved a receiver’s proposed restructuring agreement
 27 related to a real property development. In support of the Court’s ability to approve
 28                                        11
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 17 of 21 Page ID
                                 #:8953



  1 the restructuring recommended by the receiver in that case, the Court explained:
  2               The court’s authority over the assets of a receivership estate
  3               derives from the court’s inherent power to exercise
                  jurisdiction over assets taken into the receivership, rather
  4               than from underlying contracts.         [Citations omitted.]
  5               Accordingly, the court has broad equitable powers and
                  discretion to grant this motion and authorize and approve
  6               the terms of the Restructuring Transaction.
  7 Id.
  8         The Claims Stipulation resolves all claims allowance and distribution issues as

  9 between the two feeder funds, which resolves any potential dispute between them as
 10 to the amount of the claims or the manner of distribution, both significant benefits
 11 under the circumstances. See Ruderman, 2011 WL 5856452, at *4 (uncertainty of
 12 outcome of litigation “weigh[ed] heavily” in favor of approval of settlement.) Any
 13 litigation regarding these issues would be time consuming and expensive, draining
 14 the assets of the estate. The proposed settlement will avoid the uncertainty and
 15 expense of litigation. The Claims Stipulation additionally reaches an agreement
 16 regarding the handling of any proceeds of litigation commenced by the Receiver on
 17 behalf of the Master Fund or any other Receivership Entity other than DLIFF or
 18 DLIF – i.e., that such proceeds will be shared ratably based on the amounts of the
 19 DLIF Claim and the DLIFF Claim. The Claims Stipulation also addresses the
 20 allocation of proceeds of any DLIF Avoidance Actions arising from transfers made
 21 by DLIF. Such proceeds shall be allocated exclusively to Class 4B DLIF investors
 22 pursuant to the Distribution Plan and shall not be subject to the ratable distribution
 23 contemplated in the Claims Stipulation. The Claims Stipulation leaves open the
 24 allocation of assets, including any proceeds of litigation, that belong solely to either
 25 DLIFF or DLIF, other than as described herein. Such assets, if any, shall be subject
 26 to distribution pursuant to a separate agreement or otherwise through the course of
 27 the Receivership and/or the Cayman Liquidation.
 28                                         12
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 18 of 21 Page ID
                                 #:8954



  1         Other than the interim distribution (discussed below), the Claims Stipulation is
  2 contingent upon approval of the Distribution Plan, a key component of which
  3 provides for distribution to both Feeder Funds on a pro rata basis following payment
  4 of administrative and priority claims. DLIFF and DLIF share a secured interest in
  5 most of the funds presently held by the Receiver as their collateral. The Plan
  6 provides that DLIF and DLIFF will share pro rata in the funds in the estate after
  7 payment of the administrative and priority claims. They hold secured positions in
  8 most of the funds that are currently on hand and available for distribution. The
  9 Receiver believes that the Claims Stipulation, which provides for all funds that are
 10 pooled in the QSF to be distributed pursuant to the priorities set forth in the Plan, is
 11 fair and equitable.
 12         Finally, the Claims Stipulation provides for the DLIFF Interim Distribution to
 13 be paid to the JOLs for DLIFF in the amount of $10 million, irrespective of whether
 14 the Distribution Plan is approved. The Receiver believes that such provision is fair
 15 and reasonable given the relatively small amount of the proposed interim distribution
 16 ($10 million as compared to the $200 million of cash on hand). The proposed
 17 interim distribution of $10 million to be paid to DLIFF, along with a matching pro
 18 rata DLIF Reserve,5 will be paid from the collateral of those two secured creditors.
 19 The Receiver will be holding sufficient cash reserves to pay administrative and
 20 priority claims in full, and the proposed junior class of unsecured creditors does not
 21 hold an interest in the collateral held by the Receiver at this time. Accordingly, no
 22 other claimant’s interests will be adversely impacted by the proposed DLIFF Interim
 23 Distribution.
 24         The DLIFF Interim Distribution assures that the JOLs of DLIFF (which
 25 includes the Receiver acting as one of the JOLs) will be able to achieve important
 26
      5
 27    The Receiver anticipates seeking authority to make an interim distribution to DLIF
      claimants in connection with his motion to approve the Distribution Plan.
 28                                         13
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 19 of 21 Page ID
                                 #:8955



  1 milestones in the liquidation of DLIFF regardless of the progress of approval of the
  2 Distribution Plan (which certain DLIF creditors may contest). Under Cayman law,
  3 the allocation between and among investors and creditors is likely to be more
  4 complicated than the corresponding distribution to DLIF investors under U.S. law
  5 and may be subject to significant litigation. In addition to ordinary investors (known
  6 as “contributories”), investors that sought to redeem their investments with an
  7 effective redemption date prior to the suspension of redemptions may have different
  8 rights under Cayman law (these are known as “redemption creditors”).                Other
  9 stakeholders may have other rights. While the claims adjudication process has
 10 commenced in the Cayman proceeding, it will not be in a position to make further
 11 material progress without the funding that will be provided by the DLIFF Interim
 12 Distribution. If there is a delay in approval of the Distribution Plan (which, if it
 13 arises, is likely to arise because of disputes as to the distribution priorities among the
 14 Receivership claimants), the Receiver believes it would be inequitable to delay the
 15 claims adjudication process for DLIFF because of disputes among the investors in
 16 DLIF.
 17         The split between DLIFF and DLIF based on the net amount invested by the
 18 Feeder Funds into the Master Fund is approximately 31% to 69%. Even if the
 19 Receiver reserved in full for the Administrative, Priority and Creditor Claims
 20 pending Court approval of the Distribution Plan, there would still be $148.7 million
 21 of available cash for distribution, and DLIFF’s portion of those funds would be $45.4
 22 million. Therefore, the Receiver believes that the proposed DLIFF Interim
 23 Distribution of $10 million is reasonable under the circumstances and will not impair
 24 any other parties’ rights to distribution.
 25         The Receiver believes that the DLIFF Interim Distribution is necessary to
 26 advance the administration of the DLIFF Cayman proceeding. The Receiver believes
 27 it is fair and equitable that he be permitted to make an interim payment to DLIFF in
 28                                          14
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 20 of 21 Page ID
                                 #:8956



  1 the amount of $10 million in advance of final approval of the Distribution Plan under
  2 these circumstances.
  3 VI.     Notice of the Hearing on This Motion Should Be Deemed Appropriate
  4         and Sufficient
  5
            The Receiver has served notice of the hearing on this Motion on the parties
  6
      and by mail to the known non-investor creditors of the Receivership Entity. The
  7
      Receiver has posted the notice of hearing and the Motion on the Receiver’s website
  8
      (https://cases.stretto.com/dli).   The Receiver has also directed Stretto, his Court-
  9
      approved claims agent, to email the notice of hearing to all investors. The Receiver
 10
      believes this notice complies with the provisions of Local Civil Rule 66-7 to the
 11
      extent that notice to investors is required. The Receiver requests that the Court
 12
      approve this form of notice as reasonable, appropriate, and the most cost-effective
 13
      means of providing notice of the hearing under the circumstances, since there are
 14
      approximately 975 investors both in the United States and overseas, and to the
 15
      extent necessary, to approve the notice given as reasonable, limited notice
 16
      appropriate under the circumstances and in the interests of time and cost. This
 17
      Court, as a court of equity supervising the receivership estate, may make
 18
      appropriate administrative orders governing the receivership, including limitations
 19
      on and changes in notice and other procedures. See F.R. Civ. P. 5(a) and (c)
 20
      (authorizing the court to modify service procedures when numerous defendants are
 21
      involved in litigation). In addition, pursuant to Local Civil Rule 66-8, a receiver is
 22
      directed to administer receivership estates in a manner “as nearly as possible in
 23
      accordance with the practice in the administration of estates in bankruptcy.” Orders
 24
      limiting notice when the Bankruptcy Code or Rules would otherwise require notice
 25
      to all creditors are routinely granted in bankruptcy cases to promote the expeditious
 26
      and economical administration of bankruptcy estates. See In re First Alliance
 27
      Mortgage Co., 269 B.R. 428, 442 (C.D. Cal. 2001) (referencing in dicta in the
 28                                           15
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                       (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                       (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-1 Filed 11/20/20 Page 21 of 21 Page ID
                                 #:8957



  1 court's recitation of facts the bankruptcy court's order limiting notice issued in that
  2 case); 11 U.S.C. § 102(1)(A) (defining the phrase "after notice and a hearing" to
  3 mean "after such notice as is appropriate in the particular circumstances, and such
  4 opportunity for hearing as is appropriate in the particular circumstances").
  5 VII. CONCLUSION
  6        WHEREFORE, the Receiver respectfully requests that the Court grant the
  7 Motion and all relief requested therein.
  8
  9 DATED: November 20, 2020              DIAMOND McCARTHY LLP
 10                                       By: /s/ Kathy Bazoian Phelps
                                              Kathy Bazoian Phelps
 11                                           Counsel for Bradley D. Sharp,
 12                                           Permanent Receiver
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                         16
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION OF RECEIVER FOR:
                      (1) APPROVAL OF CLAIMS STIPULATION WITH DLIFF JOINT LIQUIDATOR; AND
                                      (2) AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
